Citation Nr: 9932886	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for residuals of a low back 
injury.

Entitlement to an increased disability evaluation for 
residuals of thyroidectomies, currently evaluated as 10 
percent disabling.

Entitlement to a total rating for compensation purposes on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
October 1990.

This appeal arises from June and November 1992 rating 
decisions in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for a low back disability.  In December 1992, the veteran 
also contested the rating assigned to his service-connected 
residuals of thyroidectomies and in December 1993, he 
appealed the RO's denial of entitlement to a total rating 
based on individual unemployability.  

In August 1997, the Board of Veterans' Appeals (Board) 
remanded the claims for due process considerations and 
additional evidentiary development.  Upon completion of the 
Board's requested development, the claims remain denied.  
Thus, the case has been returned for appellate review.

In the September 1999 VA Form 646, the veteran, through his 
representative, indicated that he may be entitled to a total 
rating based on nonservice-connected pension.  Because the 
matter has not been properly developed for appellate review, 
it is referred to the RO for any development deemed 
appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran has chronic low back disability precipitated 
by inservice trauma.

3.  The veteran's residuals of thyroidectomies require 
continuous medication for control.  The disability, however, 
is not manifested by fatigability, constipation, and mental 
sluggishness.  The disability is productive of no more than 
slight impairment.


CONCLUSIONS OF LAW

1.  The residuals of a low back injury were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303 (1999).

2.  The criteria for entitlement to an increased disability 
evaluation in excess of 10 percent for residuals of 
thyroidectomies are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7903 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a low back injury

The veteran seeks service connection for residuals of a low 
back injury incurred during service or as secondary to 
obesity claimed due to his service-connected thyroid 
disability.  

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal and adequately developed.  Id. 

Pertinent law provides that service connection may be granted 
for a disability resulting from personal injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131. The regulations state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) has held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board acknowledges that the service 
medical records show that complaints of back pain were 
recorded in July 1983; however, at that time, the veteran's 
complaints were attributable to gastroenteritis.  The service 
medical records then show that in August 1985, the veteran 
received emergency care and treatment for complaints of back 
pain after lifting a motorcycle, but objective evaluation 
revealed that the spine was nontender and straight with full 
range of motion, negative straight leg raising, and without 
marked spasms.  Only mild lateral thoracic paraspinal 
discomfort was present.  The assessment was mild back strain.  
The reports then show that on discharge and reenlistment 
examination in October 1986, clinical evaluation of the 
spine, other musculoskeletal system was normal.  

Thereafter, the service medical records show that in October 
1988 the veteran received treatment for complaints of lower 
back pain after falling approximately 6 feet from a ladder.  
On evaluation, tenderness on palpation of the mid thoracic 
area was detected and the assessment was muscle strain left 
side of back, status post fall from ladder.  The service 
medical records also show that the veteran received emergency 
care and treatment in May 1989 after lifting a 400-pound 
jack.  At that time, the veteran stated that he could not 
straighten his back and recalled hearing a popping sound.  He 
complained of pain on sitting and recalled of history of back 
pain after falling off a horizontal stabilizer, bouncing off 
of a chain and landing onto the flight deck.  Objective 
evaluation revealed normal curvature of the spine with 
decreased range of motion secondary to pain.  Reflexes were 
equal bilaterally with positive and negative straight leg 
raising on the right, strength was to 4/5, bilaterally, and 
paraspinous tenderness of the lower lumbar area was noted.  
The assessment was lower back pain, rule out herniated 
nucleus pulposus.  The service medical records then show that 
in August 1989, an assessment of lumbar muscle strain was 
made after the veteran complained of lower back and leg pain 
related to working on an aircraft the previous day.  

The reports show that the veteran complained of back pain 
after incurring several injuries, e.g., lifting a motorcycle 
and 400-pound jack, and after falling off of a 6 foot ladder 
and horizontal stabilizer. 

On VA examination in December 1990, examination of the 
musculoskeletal system found that all extremities had full 
range of motion without pain or limitation.  At that time, no 
pertinent diagnosis was made.  

Thereafter, VA outpatient treatment reports dated from 
December 1990 to September 1991 show that in July and August 
1991, the veteran stated that he reinjured his back while 
moving boxes at work.  Nevertheless, x-rays of the spine 
showed no evidence of fracture or other abnormalities, 
including no disc space compromise.

In February 1992, J. W. R., D.O., wrote that he had treated 
the veteran for spasms of the lumbar spine since October 
1990.  VA outpatient treatment reports dated from December 
1990 to May 1993 show continued treatment for chronic low 
back pain.  The outpatient treatment reports also show that 
the veteran received treatment for back pain in July 1992 and 
that an October 1992 consultation report from the orthopedic 
clinic shows that the veteran complained of lower back pain 
after falling on his back in February 1992.  After 
examination, an assessment of L5-S1 with minimal 
spondylolisthesis was noted.  

At his personal hearing in May 1993, the veteran testified 
that when he entered service, he weighed 196 pounds but 
during service his weight increased to approximately 250 
pounds.  The veteran stated that his weight increase occurred 
after the removal of his thyroid, as over a six-month period 
he gained approximately 60 pounds.  The veteran also stated 
that his weight at the time of the hearing was 290.  The 
veteran's wife testified that the veteran's weight was not 
due to food overindulgence.  During the hearing, the veteran 
also recalled that he received treatment for back pain on 
four separate occasions while in service, and at that time, 
he was told that he had muscle strain.  The veteran also 
recalled injuring his back while lifting a 400-pound aircraft 
jack and sustaining a reinjury after service, while 
performing manual labor which required lifting and moving 
boxes.  The veteran stated that he was fired from that 
employment because of excessive absences resulting from back 
pain.  The veteran also testified that subsequent to service 
he fell at Cribbs Central Airway but the fall aggravated the 
preexisting back disorder.

In a July 1993 report, D. G. K., Specialty Advisor for 
Internal Medicine for the United Stated Navy, acknowledged 
the veteran's assertions which maintain that while on active 
duty, he sustained "service related thyroidectomies," 
"weight gain," and a "back injury."  D. G. K. then 
reviewed the veteran's in-service and post-service medical 
history.  After reviewing the foregoing, D. G. K. stated that 
he did not believe that the veteran ever had a clinical state 
of hypothyroidism.  The veteran's surgical procedures were 
for evaluation of a "cold nodule" and to relieve pain 
associated with a multinodular goiter.  

D. G. K. added that there was abundant clinical and 
laboratory data in the record to document with a high degree 
of certainty that the veteran was euthyroid (a functional 
metabolic status) which has been maintained by replacement 
therapy with synthetic thyroid hormone (Synthroid) since 
service.  In part, D. G. K. stated that the crux of the 
veteran's claim lies in relating his obesity to his thyroid 
state.  But since he has never been hypothyroid, it is 
impossible to accept this relationship.  The physician 
explained that obesity is a complex clinical state not 
directly related to the diagnosis of hypothyroidism and 
obesity resulted when more energy (food) is consumed than is 
metabolically utilized.  Even though the physiology of 
obesity is poorly understood, the act of eating is 
volitional, that is, under the control of the individual.  D. 
G. K. then noted that the veteran's weight fluctuated about a 
set point just above the level permitted for members of the 
naval service throughout his duty and that there had been a 
steady increase in his weight since leaving the navy, which 
suggested that being under the administrative influence of 
navy regulations may have been a positive influence on his 
overall health status.

On VA examination in August 1993, the veteran complained of 
intermittent lower back pain and stated while in service, he 
felt a snap of the lower back and shoulders after lifting a 
heavy load of approximately 600 pounds.  However, on physical 
examination, clinical findings were normal, and a diagnosis 
of normal musculoskeletal examination was made.  

Social Security Administration (SSA) reports dated from 
August to October 1993 show that disability benefits were 
awarded to the veteran based upon an absent thyroid disorder, 
residuals of a back injury and obesity.  VA outpatient 
treatment reports dated from August 1993 to February 1994 
show continued treatment for low back pain.

On VA examination in April 1994 the veteran recalled that in 
1989 while cleaning and repairing a helicopter, a rolling 
blade loosened and fell on his back.  He stated since that 
incident, he had not been able to work and "suffered" from 
intermittent back pain.  The veteran also stated that he 
reinjured his back a year later while moving a heavy object 
weighing approximately 400 pounds, and after service, while 
at work, he had difficulty with moving boxes.  On another 
occasion, he also slipped on grease and fell on his back.  
After examination, a diagnosis of low back, probably 
lumbosacral spine strain was made.

In an April 1995 statement, R. L. S., D.O., stated that the 
veteran was initially evaluated in May 1994 for chronic 
recurrent low back and neck pain.  Following examination, the 
doctor opined that the veteran "suffered" from lumbar 
somatic dysfunction without evidence of a lumbar radicular 
problem.  The veteran's history included previous subtotal 
thyroidectomy in 1984 with completion of a thyroidectomy in 
1990, following which he experienced a dramatic weight gain.  
The doctor also noted that a February 1995 computed 
tomography (CT) scan of the lumbar spine demonstrated central 
disc herniation at L4-5 with some asymmetry of the thecal sac 
of L5-S1, most likely secondary to conjoined nerve roots of 
the right.  Electromyograph (EMG) and nerve conduction study 
(NCS) of the lower extremities did not demonstrate any 
evidence of lumbar radicular abnormalities.  After reviewing 
the veteran's historical account of events, in which the 
veteran maintained that he was in a good state of health with 
respect to his low back until falling from a helicopter in 
1989 and undergoing thyroid surgery, as he had dramatic 
weight gain from approximately 180 pounds to 290 pounds, 
which seemed to exacerbate his low back disorder, R. L. S. 
opined that the veteran's ongoing low back disorder was a 
result of his initial low back injury and had been compounded 
by his inability to exercise and his marked weight gain.  The 
doctor added that the veteran's increased weight was 
secondary to his inability to exercise and his thyroid 
disorder. 

Medical reports from Saint Francis Medical Center dated from 
February to August 1995 show continued treatment for low back 
pain.  Included within the reports are reports of x-ray 
studies showing impressions of minimal narrowing of the L5-S1 
vertebral disc space; probable lumbosacral strain with 
reversal of the normal lumbar lordosis; and equivocal 
findings with some density or calcification measuring 
approximately 3 x 10 millimeters of the area of the right L3 
transverse process.  

VA outpatient treatment reports dated from January 1995 to 
January 1996 show diagnoses of morbidly obese, 
hypothyroidism, status post thyroidectomy, and herniated L4-
L5.  An assessment of low back pain, uncorroborated, was also 
made.  

In December 1995, R. L. S., D.O., again stated that the 
veteran "suffered" from a chronic disabling low back 
disorder that was initiated by a service-related low back 
injury incurred after a fall from a helicopter.  The low back 
injury had been exacerbated because of a thyroid disorder, 
marked weight gain, and inability to exercise resulting in 
lumbosomatic dysfunction.  A CT scan revealed a central disc 
herniation at L4-5, which at times resulted in lower 
extremity symptoms.  

VA outpatient treatment reports dated from March to May 1996 
show that a March 1996 MRI revealed degenerative discs at L4-
L5 and L5-S1 with central bulging only, and a May 1996 
clinical entry shows an assessment of low back pain with 
normal examination times pain with leg raising.  The 
veteran's obesity was a contributing factor.  

In May 1996, R. L. S., D.O., acknowledged reviewing the 
veteran's medical history, particularly the period from March 
to November 1992.  Once again, the doctor concurred that many 
of the veteran's falls exacerbated his back and leg 
complaints.  However, based on his history, his initial back 
problems began with the fall from a helicopter, which was the 
initiating event.  

In an undated statement, G. W. R., D.O., stated that he had 
treated the veteran for back pain over a number of years.  He 
also acknowledged reviewing a May 1989 military report.  The 
physician then stated that the veteran's back problems 
originated from the traumatic fall from a helicopter.  He 
also recalled that the veteran pulled his lumbosacral while 
picking up a 400-pound jack.  The veteran had a chronic 
disabling low back disorder due to the fall and lifting 
incidents.  

On examination in April 1998, R. L. S., D.O., noted that the 
claims folder had been reviewed.  During the interview, the 
veteran recalled a history of chronic, recurrent low back 
pain related to excessive bending, stooping or lifting which 
resulted in radiation.  The veteran, however, responded with 
bed rest, physical therapy, with short-term use of 
analgesics, muscle relaxants and nonsteroidal anti-
inflammatory agent.  R. L. S. added that flare-ups lasted for 
one to three weeks and required best rest and inactivity to 
obtain relief.  At times, the pain necessitated lumbar 
epidural steroidal injections or trigger point injections.  
The examiner also stated that the precipitating factors were 
obesity and inactivity.  After examination, in the summary 
and discussion section, the examiner stated that the veteran 
was disabled due to a combination of being markedly obese and 
deconditioning secondary to a thyroid disorder.  This 
resulted in degenerative spondylosis of the cervical and 
lumbar spine with a disc degeneration herniation at L4-5 of 
the low back.  The physician also opined that the veteran's 
symptoms could be considerably worse due to his thyroid 
disease and secondary obesity.  He felt it was highly 
probable that even without obesity, due to his thyroid 
dysfunction, the veteran would most likely have experienced 
similar though less severe neurologic problems.  

On VA examination in September 1998, the veteran again stated 
that while in service he fell approximately 20 feet from an 
helicopter and landed on his back.  The examiner then noted 
that there were few records showing that the veteran had back 
problems in 1992.  But, at that point, he sustained another 
injury after falling on a slippery surface.  The 1992 injury 
flared prior back discomfort and since that time, the veteran 
has complained of back pain.  The examiner also noted that 
the veteran received treatment for a service-connected 
thyroid disorder.  After examination, the diagnoses were 
history of thyroid dysfunction requiring partial 
thyroidectomy, times two; history of thyroid hormone 
replacement; lumbar spondylosis; and cervical spondylosis.  

In the discussion section, the examiner stated that from an 
orthopedic perspective, the veteran did sustain a significant 
injury to the back in a fall from a helicopter in 1988.  
Although there was little interval treatment between that and 
his second injury in 1992, this was a formidable blow.  The 
examiner then noted that the veteran has lumbar spondylosis 
although it may be readily connected to his extreme size.  He 
also suggested that some past injury may have possibly 
initiated the veteran's lumbar disorder, which appeared to be 
in agreement with the veteran's contention that subsequent 
morbidity, namely extreme weight gain, contributed to worsen 
his preexisting disorder.  The examiner then clarified that 
it was somewhat more likely than not, that the veteran's disc 
degeneration at the lumbar level was related to past injury, 
most probable the fall from a helicopter in 1988 as the 
significant of subsequent injuries, most notably the fall in 
1992, was unclear.  The veteran had no other contributing 
factors to the development of spondylosis aside from extreme 
obesity.  He is not a smoker; thus, the only contributing 
factor would appear to be his extreme size.  The examiner 
then stated that there is no question that the veteran's bulk 
exacerbated his lumbar disc disease and accelerated 
degeneration of these discs.  It, however, was difficult to 
gauge to what extent the degeneration of these discs changes 
reflect his massive size.  Presuming that there was a clear 
demonstration that the veteran's service-connected thyroid 
disorder resulted in massive weight gain, and that other 
factors were not contributory to his change in size, it was 
more likely than not that the veteran's thyroid disorder 
precipitated his extreme obesity which exacerbated a 
preexisting lumbar spine disorder with resulting lumbar disc 
disease.  

The examiner added presuming there is a one-to-one 
correlation between thyroid disease and obesity, and that no 
other factors contributed to this problem, it was considered 
more likely than not that the veteran's lumbar degenerative 
disc disease was exacerbated by the service-connected thyroid 
disorder, and it was considered unlikely that the veteran's 
injury in 1992 produced sufficient trauma to the lumbar spine 
to accelerate the veteran's disc disease to any significant 
extent.  There were no other injuries documented in the 
history.  Thus, it was suggested that the veteran's lumbar 
degenerative disc disease had been contributed to 
significantly by his obesity.

Medical reports from the Southeast Medical Center and Saint 
Francis Medical Center dated from August 1996 to July 1998 
show continued complaints of and treatment, including 
physical therapy, for chronic low back pain.

On VA examination in March 1999, A. H. M., M.D., an 
orthopedic examiner, acknowledged reviewing the veteran's 
claims folder as well as examination reports conducted in 
February and September 1998, memos dated in July 1998 and 
February 1999 and the request to respond to the memorandum 
and questions regarding prior examinations concerning the 
veteran's low back disability and obesity.  The examiner then 
discussed the veteran's prior medical history.  After 
reviewing the veteran's claims folder and discussing 
pertinent evidence of record, the examiner acknowledged that 
he was an orthopedic surgeon, not an endocrinologist.  
Therefore, he could not make any statements regarding the 
thyroid disease.  He, however, could state that there was 
medical evidence to suggest that degenerative disc disease 
was seen to a greater extent in obese patients and that 
patients with low back pain and obesity had a greater degree 
of disability because of increased symptoms, increased loss 
of motion, and decreased ability to participate in gainful 
activities.  A relationship existed between obesity, 
degenerative disc disease, and low back pain.  It, however, 
was in the purview of an endocrinologist or medical physician 
to give an opinion with regard to the relationship of the 
veteran's thyroid disease and obesity.  

The orthopedic examiner then added that degenerative disease 
may not manifest itself radiographically for some years 
following an injury.  It seemed from review of the record 
that there was some speculation as to the relationship of the 
veteran's back pain and a variety of alleged injuries.  The 
examiner then stated that he believed that a fall of twenty 
feet from a helicopter could produce back injury which could 
lead to degenerative disc disease.  If there was no objective 
evidence of the veteran's service file to support such an 
injury then he believed it was up to others, not the 
reviewer, to refute what the veteran stated.  The examiner 
added that he tended to support what the veteran had stated 
and had no objective reason to refute the veteran's 
statements.  In summary, the examiner reiterated that the 
veteran's weight gain, back pain, and degenerative disc 
disease were related.  However, the relationship of the 
veteran's thyroid disease to his weight gain was within the 
purview of medical physicians to comment upon and not an 
orthopedic surgeon.  He therefore could not render an opinion 
as to any aggravation that the veteran's thyroid disorder may 
have had upon the back disability unless the medical 
physician could state specifically that the veteran's thyroid 
disease lead to his weight gain.  

In a May 1999 Memorandum, L. R. C., M.D., Board Certified in 
Endocrinology and Metabolism, acknowledged that he had been 
asked to render an opinion as to whether the veteran's back 
disability was due to his service-connected thyroid 
disability with weight gain and as to whether the disability 
was considered to have been aggravated by the thyroid 
disorder.  The physician stated after thoroughly reviewing 
the veteran's medical record, he did not need to interview or 
examine the veteran.  The physician then summarized the 
veteran's prior medical history.  He recalled the history 
summarized in the June 1996 report indicating that in 1983 
the veteran presented with an enlarging neck mass and after a 
lack of response to suppressive therapy with thyroxine, he 
underwent hemithyroidectomy in February 1984.  The pathologic 
diagnosis was follicular nodular hyperplasia with cystic 
hemorrhagic and sclerotic change which was a benign disorder.  
The veteran was maintained on suppression with thyroxine.  
Because of neck pain and continued growth of the remaining 
thyroid tissue, the veteran underwent a complete 
thyroidectomy in August 1990.  The pathologic diagnosis was 
unchanged and the veteran had continued on thyroid hormone 
replacement therapy since his surgery.  The veteran claims 
that his 100-pound weight gain following his completion 
thyroidectomy was attributable to his thyroid disorder.  

After reviewing the foregoing, L. R. C. stated that the 
record fails to document that the veteran was ever 
hypothyroid.  The record documents, clearly, that he was 
euthyroid.  Prior to his completion thyroidectomy, his serum 
thyroxine and thyroid-stimulating hormone (TSH) were 9.7 and 
0.6, respectively.  These are normal values.  The veteran was 
discharged after surgery on 0.125 milligrams per day of 
thyroxine, which is a usual replacement dose.  Follow up 
values of serum thyroxine were within normal limits in 
September 1991, December 1992, and August 1993.  Also, more 
recent follow up with serum TSH determination, again 
documents that he was receiving adequate thyroid hormone 
replacement.  L. R. C. concluded that the veteran was never 
clinically or chemically hypothyroid.  The veteran received 
adequate doses of thyroid hormone replacement prior to and 
subsequent to his initial hemithyroidectomy and his 
subsequent completion thyroidectomy.  Furthermore, although 
hypothyroidism is associated with weight gain, the increase 
rarely exceeds 20 pounds.  Morbid obesity is not a feature of 
hypothyroidism and other thyroid disorders are not associated 
with obesity.  The veteran's back disorder could certainly 
have been exacerbated by his obesity but his obesity cannot 
be attributed to hypothyroidism.  

In a June 1999 addendum, A. H. M., M.D., stated that he had 
reviewed the report/memo of the endocrinologist.  The 
endocrinologist found no evidence of hypothyroidism and no 
relationship between the veteran's thyroid state and obesity.  
A. H. M. then stated that he would, therefore, be comfortable 
in stating that the veteran's back pain was not related to 
any thyroid state.  He had already stated that back pain and 
degenerative disc disease are related to obesity, but the 
veteran's thyroid disability had no part in their 
relationship.

Initially, the Board is cognizant of statements made by R. L. 
S., D.O., in April 1995, December 1995, and May 1996, which 
maintain that the veteran's current back disorder is related 
to back injuries incurred after falling from a helicopter 
while in service.  Although the service medical records show 
that the veteran fell only 6 feet, not 20 feet, in 1988, he 
did seek and was provided treatment for low back 
symptomatology several times while on active duty. 
Notwithstanding that the veteran sustained at least two post-
service low back injuries and that his obesity serves to 
aggravate his condition, the opinions expressed by several 
physicians suggest that the inservice trauma was in fact the 
genesis of his current low back pathology. 

In so finding, the Board also finds that no relationship has 
been established between the veteran's low back condition and 
his service-connected thyroid disability.  The Board 
acknowledges that in April 1998 R. L. S., M.D., and in 
September 1998, A. H. M., M.D., both of whom are orthopedic 
physicians, stated that the veteran's thyroid disease caused 
his extreme obesity which aggravated his low back disability.  
However, in July 1993 D. G. K, the Specialty Advisor for 
Internal Medicine for the United States Navy and in May 1999, 
L. R. C., M.D., Board Certified in Endocrinology and 
Metabolism, after reviewing the veteran's claims folder, 
found that the veteran's obesity could not be attributed to 
his hypothyroidism.  Furthermore, after reviewing L. R. C.'s 
May 1999 report, in a June 1999 addendum, A. H. M., M.D., 
deferred to the endocrinologists findings and stated although 
the veteran's back pain and degenerative disc disease were 
related to his obesity, his thyroid disability had no part in 
that relationship.  Based on the foregoing, the Board finds 
that the medical opinions presented by the endocrinologist 
are more probative than statements presented by the 
orthopedic examiners.
 
Based on the foregoing, the Board finds that the medical 
evidence is in at least equipoise as to whether the veteran's 
present low back pathology is related to the low back trauma 
noted in service. Resolving the benefit of the doubt is his 
favor, the veteran's claim for service connection for 
residuals of a low back injury is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); Gilbert, supra; 38 C.F.R. §§ 3.303.


II.  Entitlement to increased evaluation for thyroidectomies

The veteran also seeks entitlement to an increased evaluation 
for residuals of thyroidectomies.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When an unlisted 
condition is encountered, it will be rated under a closely 
related disease or injury in which the functions affected, as 
well as the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

The veteran's status post thyroidectomy disability has been 
rated by analogy to Diagnostic Code 7903, which pertains to 
hypothyroidism.  The Board is persuaded that the status post 
thyroidectomy is most appropriately evaluated under DC 7903 
as assigned by the RO.

Under the old regulations, in effect prior to June 6, 1996, a 
noncompensable evaluation was warranted if the hypothyroidism 
was in remission.  Hypothyroidism, when moderate, with 
fatigability, was assigned a 10 percent rating and when 
moderately severe, with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T-4 and/or T-3 by specific assays), was 
assigned a 30 percent rating.  Hypothyroidism, when severe 
and the symptoms under pronounced being less marked, with 
decreased levels of circulating thyroid, was assigned a 60 
percent rating, and when pronounced, with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes was assigned a 
100 percent rating.  When continuous medication for 
hypothyroidism control was required, a minimum rating of 10 
percent was for assignment.  38 C.F.R. § 4.119, Diagnostic 
Code 7903.

Under the new criteria, Diagnostic Code 7903 provides an 
evaluation of 10 percent disabling where the thyroid 
disability is manifested by objective evidence of 
fatigability or continuous medication is required for 
control.  Where the objective evidence shows fatigability, 
constipation, and mental sluggishness, an evaluation of 30 
percent disabling is warranted and where muscular weakness, 
mental disturbance, and weight gain is demonstrated, a 60 
percent disabling is warranted.  A 100 percent, or total 
disability evaluation, is warranted where the evidence shows 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia, and sleepiness. 38 C.F.R. 
§ 4.119, Diagnostic Code 7903.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

In January 1991, service connection for thyroidectomies with 
associated symptoms was granted and rated as 10 percent 
disabling, effective October 29, 1990.  At that time, the RO 
considered the veteran's service medical records and December 
1990 VA examination report showing a history of subtotal 
thyroidectomy times 2 in 1984 and 1990 and that thyroid 
studies accomplished on examination showed T4 to be 10; a 
free thyroxine index 9.1; and T3 uptake 1.0.  The diagnosis 
was subtotal thyroidectomy times 2.  

VA outpatient treatment reports dated from December 1990 to 
September 1991 show continued treatment for hypothyroidism, 
but findings during this period were essentially normal.

At his personal hearing in May 1993, the veteran testified 
that his service-connected thyroid disability caused 
headaches, feelings of nervousness, and dryness of the skin.  
The veteran also stated that he felt weak and was fatigued at 
all times.  During cold weather, he wore extra layers of 
clothes, and he also used oil for dryness of the skin.  The 
disability caused brittleness of the fingernails, difficulty 
with breathing, chest pain, and difficulty with speaking due 
to hoarseness, swelling of the tongue, etc.  Complaints of an 
absence of sweating, weight gain, constipation, peripheral 
edema, decreased sense of smell and taste, muscle cramps and 
aches were also expressed.  The veteran, through his 
representative, added that he was unemployable because of the 
disability.  The veteran and his spouse also testified that 
he experienced loss of memory and difficulty with 
concentrating.

A May 1993 medical statement from G. W. R., D.O., shows that 
the veteran continued to receive treatment for 
hypothyroidism.  

VA examination in August 1993 showed normal findings on 
mental examination.  On hypothyroidism examination, specific 
evaluation showed that the veteran claimed that he fatigued 
easily, and although no nervous, cardiovascular or 
gastrointestinal symptoms were present, he claimed 
alternating diarrhea and constipation.  Mental assessment was 
normal.  The relevant diagnoses were obesity, probably 
exogenous and history of hypothyroidism, post-surgical for 
multinodular goiter.  

SSA reports dated from August to October 1993 document that 
the veteran completed 12 years of formal education and worked 
as an aircraft mechanic until March 1992.  The reports also 
show that disability benefits were awarded to the veteran 
based upon an absent thyroid disorder and residuals of a back 
injury and obesity.  

On VA hypothyroidism examination in April 1994, the veteran 
complained of diarrhea, and tachycardia, suggestive of 
hyperthyroidism, but diagnostic testing revealed a normal 
thyroid function test.  Intestinal examination showed that 
the veteran weighed 298 pounds and although the veteran 
stated that he was anemic with malnutrition, the examiner 
noted that he was obese and did not look or appear 
malnourished.  Nausea with coughing was noted along with 
complaints of diarrhea.  The diagnoses were heartburn, 
hyperacidity-possible peptic ulcer disease; chronic recurrent 
diarrhea, etiology uncertain, and a history of 
hypothyroidism.  

On mental status examination, the veteran complained of 
difficulty with breathing, increased weight gain, and 
headaches.  He added that his appetite varied, he was easily 
angered, and had a poor onset of sleep.  The veteran also 
stated that he awakened with coldsweats and had a generalized 
anxiety disorder.  Complaints of chest pain with shortness of 
breath, dizziness, and cold clammy hands suggestive of panic 
disorder were also noted.  The veteran denied any suicidal or 
homicidal ideation or gestures and episodes of depression or 
tearfulness.  Complaints of intermittent diarrhea without 
nausea or vomiting were noted as well.  Objective evaluation 
revealed that the veteran was neat, clean, well groomed and 
well dressed.  He was also verbal, alert, active, oriented, 
pleasant, and cooperative.  Although he appeared a little 
depressed with a blunted affect, he was not tearful, and 
there was no evidence of overt psychosis or dementia.  There 
was no tic, agitation, or psychomotor retardation present.  
The diagnoses were generalized anxiety disorder and panic 
disorder is suspected.

On examination in June 1996, the veteran appeared morbidly 
obese.  Examination of the skin and hair were within normal 
limits, the eyes did not reveal evidence of thyroid 
ophthalmopathy, the tongue protruded of the midline, and the 
neck was supple.  Examination also revealed that the veteran 
had approximately 15 grams of palpable tissue of the thyroid 
bed which was slightly more palpable on the right side and he 
was tender on palpation of the left thyroid bed and stated 
that it was the location of the discomfort.  Heart, rate and 
rhythm were regular.  Deep tendon reflexes were +1 for 
contraction and relaxation phases.  The impressions were (1) 
history of bilateral follicular nodular hyperplasia of the 
thyroid gland with hemorrhagic and cystic degeneration; (2) 
sequential enlargement of diagnosis 1 involving the right 
side with hemithyroidectomy in 1984 and recurrent enlargement 
in 1989 for which he underwent completion of thyroid gland 
removal with left hemithyroidectomy in 1990; (3) persistent 
left neck pain since his surgery in 1990; and (4) one hundred 
pound weight gain since 1990.  In relevant part, in the 
discussion section, the examiner recalled the veteran's prior 
medical history and stated that the relationship of the 
weight gain to his thyroid surgery may be based on his 
thyroid hormone replacement therapy which had varied from 
0.125 to 0.15 during this time although pertinent laboratory 
studies were not available for review.  

On VA examination in April 1998, the veteran complained of 
pain of the neck and low back, and stated that he took 
thyroid medication and had gained weight.  On specific 
evaluation, mental assessment was normal. Objective findings 
revealed a thyroid size of 30 grams, with goiter regimen.  
Diagnostic testing initially revealed that sensitive TSH was 
7.87, high, but on retesting findings were normal at 1.28.  
The diagnosis was multinodular goiter with partial regrowth.  
When commenting on whether the disease was active or in 
remission, the examiner wrote that it was quiescent 
clinically.  

Medical reports from the Southeast Medical Center and Saint 
Francis Medical Center dated from August 1996 to July 1998 
noting a history of thyroidectomies are also of record.

Upon review of the pertinent clinical findings of record, 
although the veteran has received treatment from the VA on 
numerous occasions, the medical evidence fails to show that 
his service-connected residuals of thyroidectomies disability 
more nearly approximates the criteria required of a rating in 
excess of 10 percent, under either the old or the new 
regulations.  In this case, the medical reports merely show 
that the veteran receives continuous medication for his 
thyroid disability.  The medical evidence does not show that 
the veteran experiences moderately severe hypothyroidism 
manifested by a sluggish mentality or other indications of 
myxedema with decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  As shown above, 
by history and currently, mental status examination has been 
and remains normal, and in June 1996, examination of the 
skin, hair, eyes, tongue, and neck were within normal limits.  
The medical evidence also does not show that the veteran 
experiences fatigability, constipation, and mental 
sluggishness.  Again, on recent examination when commenting 
on whether the disease was active or in remission, the 
examiner stated that it was quiescent clinically.  Thus, the 
veteran's disability picture more nearly approximates the 
criteria required for a 10 percent evaluation, and as such, 
the preponderance of the evidence is against the claim and is 
not in equipoise.  Entitlement to an increased evaluation in 
excess of 10 percent evaluation is not warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7903 (1996 & 1999).

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered but finds no basis for an allowance in 
this respect.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The veteran's service-
connected residuals of thyroidectomies have not rendered his 
disability picture unusual or exceptional in nature.  While 
the disability requires medication, it has not required 
frequent hospitalization and the record is devoid of any 
evidence demonstrating that it has caused marked interference 
with employment.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.

Entitlement to an increased disability evaluation in excess 
of 10 percent for residuals of thyroidectomies is denied.


REMAND

The veteran also seeks entitlement to a total rating based on 
unemployability due to his service-connected disability.  Law 
and regulations provide that a total disability ratings may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).  It is noted that the existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.

In view of the above allowance, the issue of entitlement 
to a total rating based on individual unemployability is 
remanded to the RO for readjudication.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

